DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Amendment
Arguments/Remarks (10/29/2021) amended claims 1 and 8, 6, 8, 13, 15, 18, 19 and 21.   
Examiner acknowledges applicant summary of interview (conducted 9/15/2021).
Claims 1, 3-6, 8, 10-13, 21 and 22 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (10/29/2021) with respect to amended claims 1, 3-6, 8, 10-13, 21 and 22 under 35 USC 103 have been fully considered and are found persuasive.  Rejection of the claims under 35 USC 103 is hereby withdrawn. 
Applicant’s arguments (10/29/2021) with respect to rejection of claims 1, 3-6, 8, 10-13, 21 and 22 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re applicant arguments (pgs 8-12), response is as follows:
     Re step 2A, prong 1 (pgs 8-9): …the claims do not recite an abstract idea…
Response:  Applicant arguments are not persuasive. Applicant asserts that the following are unconventional operations for a purchase transaction (and therefore claim 1 does not recite an abstract idea) - searching a database that stores trusted identities for a set 
   Applicant further asserts (pgs 9-11) the claims recite elements which integrate a practical application…
Response:  Applicant arguments are not persuasive. 
Contrary to applicant assertion, limitation of the claims were not ignored.  See arguments above as they are relevant here also.  The claim limitations that applicant asserts are practical application recite of themselves abstract concepts - specifically establishing a commitment between parties (a contract), backed by assertions about the parties (risk mitigation), before the exchange of goods and /or payment (commercial interactions).  These multiple concepts are a part of the overall concept of payment processing, a fundamental economic principle. That applicant asserts improvement to privacy and security does not negate that these limitations recite abstract concepts. If an improvement exists, it is to an abstract concept and not to any technical field or technology.  But, the courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)).  Further, the claim limitation that generates a token for a transaction, in conjunction with completing the transaction as recited in the claim, sits squarely in the payment processing concept.   
   Applicant compares the instant case to Ancora, regarding the claims being directed to improvements to a computing system (improved security).  However, applicant cites no portion of the specification that describes the invention providing such a technological improvement.  Examiner has specifically addressed the cited language of the claim that applicant asserts as showing improvement to computing system as being a part of the abstract idea. Courts have held that an element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16).   
   Regarding Applicant arguments about the database, Examiner notes that the database (distributed ledger) is merely used to store data, per the claimed limitations. The data that is stored is accessed to evaluate information stored about a potential receiver (responding to an offer).  That the stored information may just be representative of other information does not show an improvement to technology or a solution to a technical problem. 
   Applicant argues (pgs 11-12) …the claims include significantly more.
Response:  Applicant arguments are not persuasive.
BSG Tech LLC v BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.    
Step 1
    Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3-6, 21)  and a machine (server computer comprising processor and non-transitory computer-readable medium of claims 8, 10-13 and 22).  (Step 1: Yes) Therefore, we proceed to Step 2A, Prong 1.
Step 2A Prong 1
   Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites an abstract idea of  

   transmitting…,an assent request notification comprising at least a subset of the resource characteristics, the assent request notification at least initiating display…comprising the resource characteristics, an image,…for generating a commitment response message; 
    receiving… a plurality of commitment response messages to commit to receiving the resource, wherein each commitment response message, of the plurality of commitment response messages, comprises a receiver identifier, of a plurality of unique receiver identifiers;
     for at least one commitment response message, of the plurality of commitment response messages:
             searching…for the receiver identifier…the trusted identities comprising assertions mapped to respective receiver identifiers..; 
             based on the receiver identifier…determining whether a valid interaction assertion exists for the receiver…, wherein the interaction assertion comprises a package of assertions including a statement specifying whether the receiver has a valid payment account, a statement specifying whether the receiver has completed a transaction with another receiver, of the set of receivers, and a statement specifying whether the payment account has available funds above the price of the resource;   

       generating…a commitment object, the commitment object comprising the resource characteristics, the sender identifier, the receiver identifier, and a sequence identifier unique to the commitment object; 
      transmitting…a notification of commitment to the sender, indicating that the receiver will proceed with the interaction;
      receiving…a notification that the receiver has received the resource; and  
      redeeming…the interaction credential for the price of the resource, thereby initiating payment processing.

    Under a broadest reasonable interpretation, the amended claim 1 recites an abstract idea that falls within the category of organizing human behavior, fundamental economic practice, as the claim recites payment processing that includes multiple limitations – e.g., offer and acceptance by a buyer, an evaluation of information about the buyer is made before a token and record are generated, followed by the token being redeemed after the buyer has received his items that were the subject of the initial offer).  The mere nominal recitation of generic computer components (server computer, devices) does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea. (Step 2A Prong 1: Yes) 


Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – server computer, devices, database (distributed ledger), interface - result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., paras 22, 53 (device), 44(server computer), 60(database), figs 5, 6 (interface)).  The server computer receives and transmits information, makes determinations about an interaction (can be performed or not); the devices receive and transmit information to perform the transaction and information is communicated through an interface on the devices; information about users is stored in the database.   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)
 
Step 2B   
    As discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements – server computer, devices, database, interface - do not add significantly more to the exception.  The additional elements amount to no more than instructions to apply the exception using generic components.   Merely “applying” the exception using generic computer components fails to provide an inventive concept.  These additional elements, when considered 
 For the above-cited reasons, claim 1 is not patent eligible under 35 USC 101.  
   Similar arguments are applicable to independent claim 8, which recites limitations that are substantially similar to those of claim 1.  Therefore, the claim is rejected under a similar rationale as claim 1 described above.    
    Claim 8 recites additional elements, not present in claim 1 – a processor, non-transitory computer readable medium coupled to the processor – that result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., para 42, 43, showing processor with memory).  The processor receives and transmits information, makes determinations about an interaction (can be performed or not).   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)

Dependent claims 3-6, 10-13, 21 and 22 are also rejected under 35 U.S.C. 101.     Dependent claims 3 (generating event), 4 (describing the interaction credential that is created), 6 (describing conditions of the assent request message and determining if the receiver meets them) and 21(further describing a validation statement to affirm to ok or deny the transaction) further define the abstract idea, and thus correspond to fundamental economic practice of payment processing.      

   Claim 5 recites an additional element – social network computer – from which the server computer of the first limitation of claim 1 receives a message. Similar arguments are applicable here as for the server computer of claim 1, as the specification indicates a social network computer may be a server computer (para 58).  This additional element, individually or in combination, amounts to no more than merely using this computer component as a tool to perform the abstract idea (see e.g., MPEP 2106.05(f)).  Thus, this additional element does not meaningfully limit the abstract idea and hence does not integrate the abstract idea into a practical application and is not sufficient to amount to significantly more than the abstract idea. 
   The limitations of claims 10-13 and 22 are similar to the limitations of claims 3-6 and 21, respectively.  Therefore, similar arguments are applicable to claims 10-13 and 22  as were applied to claims 3-6 and 21.  For the reasons cited above, claims 1, 3-6, 8, 10-13, 21 and 22 are not patent eligible under 35 USC 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herbette et al. (U.S. 8,548,870) – transaction based social network 

   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696